DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
2.	Claims 1-20 are allowed.
The following is an examiner’s statement for reasons for allowance, after thorough updated search and reconsideration:
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The previously cited priors Park (US 20140218309 A1) and Ikeda et al. (US 20180059841 A1) teaches similar disclosure of the user input operation on image/text displayed area on the touch panel display for adjusting the visibility/readability of image/text displayed (see Non-Final Rejection mailed on 09/08/2021). An updated search was also performed and yielded relevant prior art references: Rydenhag (US 8726198 B2) discloses adjusting the image display area based on the gesture move direction in touch screen display device (see Figs 9-11). Jeong et al (US 20090094562 A1) discloses general teachings of an input unit to detect a touch input with respect to the display module or the tag to determine the dragging direction and the dragging distance; and a controller to expose or hide the menu screen image according to the dragging direction the dragging distance of the inputted touch (see Figs. 7). However, the specifics of the number of the target separation line for distinguish the target region and the non-target region is fixed at one, and the text in the target region has a readability the same before and after performing the covering operation, so as to keep the readability of the target region free from decrease, in the context of improving a reading function provided by the electronic device such that the user may focus on the content currently read, so as to improve the efficiency of the electronic device and increase the functionality of the displaying performed by the electronic device, as a whole in the manner claimed is not sufficiently taught or suggested in the prior art. 
Independent claims 7 and 13 each recites the similar specific details from claim 1 and allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693